MR. JUSTICE HUNT,
dissenting:
After reconsidering this case, I believe this case should have been dismissed on the grounds that the arresting officer had no judicial authority to undertake a search and seizure. As explained in my dissent, State v. Peterson (Mont. 1987), [225 Mont. 503,] 741 P.2d 392, 44 St.Rep. 1268, the search warrant involved did not set forth with particularity the items to be seized. It was facially defective and therefore, constitutionally invalid. The majority in their opinion, treats this defect as a mere technicality that is cured when the warrant applicant will be the same officer who executes the warrant. They cite no authority for this position and do not explain how it overrides the express constitutional mandate of warrant particularity. See Lo-Ji Sales, Inc. v. New York (1979), 442 U.S. 319, 99 S.Ct. 2319, 60 L.Ed.2d 920.
The Fourth Amendment is designed to protect individuals from the potential over-zealousness of governmental agencies. But the majority in Peterson has eroded this protection into non-existence by undermining the integrity of the entire warrant process.